     Case 5:19-cv-00055-TKW-MJF Document 83 Filed 04/28/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF FLORIDA
                      PANAMA CITY DIVISION



RESTORE ROBOTICS LLC,
RESTORE ROBOTICS REPAIRS LLC,
and CLIF PARKER ROBOTICS LLC,

                        Plaintiffs,       Civil Case No. 5:19-cv-55-TKW-MJF

      v.

INTUITIVE SURGICAL, INC.,

                        Defendant.

INTUITIVE SURGICAL, INC.,

                  Counterclaimant,

      v.

RESTORE ROBOTICS LLC and
RESTORE ROBOTICS REPAIRS LLC,

            Counterclaim Defendants.

     JOINT MOTION REGARDING AUTHENTICITY STIPULATION

      Plaintiffs/Counterclaim Defendants Restore Robotics LLC and Restore

Robotics Repairs LLC and Plaintiff Clif Parker Robotics LLC (together, “Restore”)

and Defendant/Counterclaimant Intuitive Surgical, Inc. (“Intuitive”) hereby move

for approval and entry of the attached stipulation regarding authenticity of
     Case 5:19-cv-00055-TKW-MJF Document 83 Filed 04/28/21 Page 2 of 3




documents produced in this litigation. The stipulation is intended to facilitate the

taking of depositions in discovery and the presentation of evidence at trial.

      Respectfully submitted on April 28, 2021.

                                       /s Jeff Berhold
                                       Jeffrey L. Berhold*
                                       Georgia Bar No. 054682
                                       JEFFREY L. BERHOLD, P.C.
                                       1230 Peachtree Street, Suite 1050
                                       Atlanta, GA 30309
                                       (404) 872-3800 (telephone)
                                       jeff@berhold.com

                                       /s William G. Harrison, Jr.
                                       William G. Harrison
                                       HARRISON RIVARD DUNCAN & BUZZETT
                                       FL. Bar No. 0765058
                                       101 Harrison Avenue
                                       Panama City, FL 32401
                                       850-769-1414 (telephone)
                                       wharrison@harrisonrivard.com

                                       COUNSEL FOR PLAINTIFFS

                                       *Admitted Pro Hac Vice

                                       /s/ Allen Ruby
                                       ALLEN RUBY (Pro Hac Vice)
                                       Allen Ruby, Attorney at Law
                                       Change in Address Filing Forthcoming

                                       LANCE A. ETCHEVERRY (Pro Hac Vice)
                                       SKADDEN, ARPS, SLATE,
                                        MEAGHER & FLOM LLP
                                       525 University Avenue
                                       Palo Alto, CA 94301
                                       Tel: (650) 470-4500
                                          2
     Case 5:19-cv-00055-TKW-MJF Document 83 Filed 04/28/21 Page 3 of 3




                                        lance.etcheverry@skadden.com
                                        KAREN HOFFMAN LENT (Pro Hac Vice)
                                        SKADDEN, ARPS, SLATE,
                                         MEAGHER & FLOM LLP
                                        Four Times Square
                                        New York, NY 10036
                                        Tel: (212) 735-3000
                                        karen.lent@skadden.com
                                        michael.menitove@skadden.com

                                        DAVID L. McGEE
                                        Fla. Bar No. 220000
                                        BEGGS & LANE, RLLP
                                        501 Commendencia Street
                                        Pensacola, FL 32502
                                        Telephone: (850) 432-2451
                                        dlm@beggslane.com

                                        COUNSEL FOR
                                        DEFENDANT/COUNTERCLAIMANT


Pursuant to Local Rule 5.1(F)(1)(a), a certificate of service is not required.




                                           3
